DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (U.S. Pub. No. 2011/0230806)(previously cited).
Regarding claim 8, Lou discloses:
A method of providing information about force and pressure associated with a therapeutic scoliosis brace to a patient (see at least abstract and paragraph 0057), comprising: a computer executable method stored in a storage device of a remote device (paragraph 0080 discloses wherein the patient can use the apparatus' wireless connection to connect to a secondary device, such as but not limited to, a mobile phone, a desktop computer, a touchpad computer, a netbook computer, a laptop computer, a television set top box, a vehicle, or a watch, to view the current status of the patient's treatment and the data collected while the patient has been wearing the orthosis (101)) the computer executable method adapted to: receive information indicative of force sensed by a force sensor (force sensor 102) co-located with an inflatable bladder (air bladder 100) (paragraph 0078 discloses wherein components of the system can receive the collected data or information and Figures 8B and paragraph 0053 disclose wherein the force sensor 102 can be located underneath or between the air bladder 100 and outside the wall of the orthosis 101), the force sensor (102) and inflation bladder (100) coupled to a therapeutic scoliosis brace (101) (see figure 8B and paragraph 0053), receive information indicative of fluid pressure in the inflatable bladder (paragraphs 0015-0016 disclose wherein the system measures the air pressure of the air bladder disposed within the orthosis); display on a display of the remote device information indicative of the sensed force as well as information indicative of the fluid pressure (paragraphs 0009 and 0080 disclose wherein the device can be in connection with a secondary external device that can receive and display the data collected).
Regarding claim 9, Lou discloses the method of claim 8 and further discloses:
wherein the information indicative of the sensed force and information indicative of the fluid pressure comprises at least one of a quantity and a visual representation of the information (paragraphs 0009 and 0080 disclose wherein the main controller takes readings from the force or pressure sensor and wherein the measured and analyzed signal data can be communicated to an external secondary device and wherein the external secondary device can visually display the communicated data).
Regarding claim 10, Lou discloses the method of claim 8 and further discloses:
wherein the information indicative of the sensed force and information indicative of the fluid pressure is visually presented relative to one or more thresholds (paragraph 0009 discloses wherein the external device can be used to configure the apparatus such as setting the time, sampling rate and the target force levels (thresholds) and paragraph 0080 discloses wherein this information can be presented on the secondary device through graphical or textual display).
Response to Amendment
Applicant amended claim 8 in the response filed 01/21/2021.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. Applicant argues that Lou fails to disclose wherein the system displays information indicative of the sensed force as well as information indicative of the fluid pressure. However, this argument is not persuasive as Lou in paragraphs 0009 and 0080 discloses wherein the orthosis device can be connected to a secondary device which can allow a user to view or displays “the data collected while the patient is wearing the orthosis”. Furthermore, paragraphs 0015-0016 disclose wherein the system measures the air pressure of the air bladder disposed within the orthosis and paragraph 0053 further discloses a force sensor 102 located underneath or between the air bladder 100 and outside the wall of the orthosis 101 for measuring applied force. Therefore the cited sections or paragraphs of Lou, taken in combination, disclose an orthosis that measures and collects data representative of sensed force and fluid pressure and can display the collected force and fluid pressure data on a secondary or remote device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






   /A.M.F./   Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791